

	

		II

		109th CONGRESS

		1st Session

		S. 1559

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide taxpayers a tax check-off to designate certain annual contributions

		  to the Armed Forces Relief Trust for an above-the-line deduction not to exceed

		  $1,000, and for other purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Emergency Relief Tax Check-Off for Our

			 Armed Forces Act of 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress finds the following:

				(1)A significant number of America's military

			 service men and women and their immediate families have suffered severe

			 economic hardships as a result of injuries sustained in the course of their

			 service.

				(2)The various military relief societies have

			 provided essential support for military members facing economic

			 hardship.

				(3)The numbers and needs of United States

			 service members and their families far exceed the resources available to these

			 military relief societies.

				(4)The American people strongly support the

			 creation of a tax check-off on their annual Federal tax return devoted to

			 emergency relief for members of the Armed Forces and their families.

				(b)PurposeIt is the purpose of this Act to bring

			 greater awareness of the personal and financial hardships of members of the

			 Armed Forces of the United States, military retirees, and veterans, as well as

			 their family members, as they serve our Nation and to provide a mechanism which

			 will enable taxpayers to contribute in an effort to alleviate such

			 hardships.

			3.Tax check-off for

			 certain contributions to Armed Forces Relief Trust

			(a)Tax

			 check-Off

			(b)In

			 generalIn the case of an

			 individual, with respect to each taxpayer’s return for the taxable year of the

			 tax imposed by chapter 1, such individual may designate that a contribution has

			 been made for such taxable year to the Armed Forces Relief Trust.

			(c)Manner and time

			 of designationA designation

			 under paragraph (1) may be made with respect to any taxable year only at the

			 time of filing the return of the tax imposed by chapter 1 for such taxable

			 year. Such designation shall be made in such manner as the Secretary prescribes

			 by regulations except that such designation shall be made on the first page of

			 the return in the area below the designation for income tax payments to the

			 Presidential Election Campaign Fund.

			(d)Explanation of

			 tax treatment of contributions to armed forces relief trustThe Secretary shall provide taxpayers with

			 an explanation that an above-the-line deduction under section 62(a)(22) of the

			 Internal Revenue Code of 1986 is allowed for any taxable year with respect to

			 any contribution designated under paragraph (1) for such taxable year in an

			 amount not to exceed $1,000, that any amount of such contribution in excess of

			 $1,000 may be taken as an additional deduction for such taxable year by any

			 taxpayer who itemizes deductions, and that such above-the-line deduction is not

			 includible in the determination of the alternative minimum tax under section 55

			 of such Code.

			4.Above-the-line

			 deductionSection 62(a) of the

			 Internal Revenue Code of 1986 (defining adjusted gross income) is amended by

			 redesignating paragraph (20) (as added by section 703(a) of the American Jobs

			 Creation Act of 2004) as paragraph (21) and by inserting after paragraph (21)

			 (as so redesignated) the following new paragraph:

			

				(v)Certain

				contributions to armed forces relief trustThe deduction allowed by section 170 which

				is attributable to contributions to the Armed Forces Relief Trust not in excess

				of

				$1,000.

				.

		5.Treatment of

			 charitable contributions to Armed Forces Relief Trust

			(a)In

			 generalNotwithstanding any

			 other provision of law, any contribution made by any of the societies

			 associated with the Armed Forces Relief Trust shall not be commingled with any

			 charitable contribution made to the Trust Fund for which a deduction under

			 section 170 of the Internal Revenue Code of 1986 is allowable.

			(b)Administration

			 of charitable contributionsThe administration and distribution of any

			 charitable contributions described in paragraph (1) shall be made by the Armed

			 Forces Relief Trust subject to the advice of a board of directors the

			 establishment and operation of which is determined under section 6.

			6.Advisory board of

			 directors

			(a)Appointment

				(1)In

			 generalWithin the Armed

			 Forces Relief Trust there is established an advisory board of directors the

			 members of which are appointed as follows:

					(A)One individual appointed by the Chairman of

			 the Committee on Finance of the Senate.

					(B)One individual appointed by the Chairman of

			 the Committee on Armed Services of the Senate.

					(C)One individual appointed by the Chairman of

			 the Committee on Veterans' Affairs of the Senate.

					(D)One individual appointed by the Chairman of

			 the Committee on Appropriations of the Senate.

					(E)One individual appointed by the Chairman of

			 the Joint Committee on Taxation.

					(F)One individual appointed by the Chairman of

			 the Committee on Armed Services of the House of Representatives.

					(G)One individual appointed by the Chairman of

			 the Committee on Veterans' Affairs of the House of Representatives.

					(H)One individual appointed by the Chairman of

			 the Committee on Appropriations of the House of Representatives.

					(I)One individual appointed by the President

			 from each of the following: the Army Emergency Relief Society, the Navy Marine

			 Corps Relief Society, the Air Force Aid Society, and the Coast Guard Mutual

			 Assistance Relief Society.

					(J)Two individuals appointed by the President

			 from 2 veterans service organizations.

					(2)TermThe term of each member of the advisory

			 board shall be 3 years, except that any member whose term of office has expired

			 shall continue to serve until such member's successor is appointed. No member

			 shall serve more than two 3-year terms.

				(3)Appointment of

			 successorsThe appointment of

			 any successor member shall be made in the same manner as the original

			 appointment. If a member dies or resigns before the expiration of the member's

			 term, a successor shall be appointed for the unexpired portion of the term in

			 the same manner as the original appointment.

				(4)ProhibitionNo member of the advisory board may be an

			 employee of the Federal Government.

				(b)Chairman; vice

			 chairman

				(1)DesignationThe President shall designate a chairman

			 for the advisory board. The advisory board shall not later than its second

			 meeting, by majority vote, designate a vice chairman, who shall perform the

			 duties of the chairman in the absence of the chairman.

				(2)Duties of

			 chairmanThe chairman shall

			 call the meetings of the advisory board, propose meeting agendas, chair the

			 meetings, and establish, with the approval of a majority of the members, the

			 rules and procedures for such meetings.

				(c)Operations of

			 the boardThe advisory board

			 shall meet semi-annually, for the purpose of providing ongoing advice to the

			 Armed Forces Relief Trust regarding the distribution of contributed funds,

			 policies governing said distribution, and the administrative costs and

			 operations of the Armed Forces Relief Trust. A majority of the members shall

			 constitute a quorum. Advisory board members shall serve without compensation.

			 While performing duties as a member of the advisory board, each member shall be

			 reimbursed under Federal Government travel regulations for travel expenses.

			 Such reimbursements and any other reasonable expenses of the advisory board

			 shall be provided by the budget of the Executive Office of the

			 President.

			(d)AuditThe General Accountability Office shall

			 audit the distribution and management of funds of the Armed Forces Relief Trust

			 on an annual basis to ensure compliance with statutory and administrative

			 directives. The Comptroller General of the United States shall report to the

			 advisory board and Congress on the results of such audit.

			(e)ReportsWithin 60 days after its semi-annual

			 meeting, the advisory board shall submit a written report to the President of

			 its action, and of its views and recommendations. Any report other than the

			 semi-annual report, shall, if approved by a majority of the members of the

			 advisory board, be submitted to the President within 60 days after such

			 approval.

			7.Effective

			 date

			The amendments made by this Act shall apply

			 to taxable years beginning after December 31, 2004.

			

